Citation Nr: 9932307	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for acneform disease, 
due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971, with service in Vietnam from June 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that although the veteran submitted a timely 
notice of disagreement in April 1996 regarding denial of a 
claim for service connection for post-traumatic stress 
disorder, the veteran's substantive appeal was not received 
until August 1997, more than one year after the January 1996 
rating decision and more than 60 days after the supplemental 
statement of the case was issued in April 1997.  The veteran 
was notified that this appeal was untimely filed in a letter 
dated later in August 1997.  Neither the veteran nor his 
representative has expressed disagreement with the RO's 
determination with respect to the untimeliness of the 
substantive appeal, and the issue of entitlement to service 
connection for post-traumatic stress disorder has not been 
certified for appellate consideration.  The Board will limit 
its consideration accordingly.


REMAND

The veteran has indicated that he was exposed to Agent Orange 
during service and that his current skin disability and 
peripheral neuropathy are due to that exposure.  

The record contains the report of a February 1997 VA 
examination which reflects diagnoses of chronic skin changes, 
recurring skin lesions, and peripheral neuropathy.  In 
addition, the examiner indicated that these disorders were 
probably due to Agent Orange exposure.  The examiner did not 
explain why he believed that these disorders were due to the 
veteran's exposure to Agent Orange in service.  

Thereafter, the RO found the examination report to be 
inadequate and returned the claims folder to the examiner 
with a memorandum indicating that the only skin condition 
associated with herbicides is chloracne and that acute and 
subacute peripheral neuropathies are associated with exposure 
to herbicides but they must manifest within weeks or months 
of the exposure and resolve within two years of the date of 
onset.  In February 1997, the VA examiner provided an 
addendum stating that following a review of the claims folder 
and the aforementioned memorandum from the RO, it was 
concluded that there was no evidence of the veteran's 
chloracne or history of peripheral neuropathy being connected 
to his exposure to Agent Orange.  The examiner did not 
otherwise support his conclusion.

The Board notes that the RO's memorandum to the examiner 
provides a brief description of the requirements for 
presumptive service connection on an Agent Orange basis for 
chloracne and acute and subacute peripheral neuropathies, but 
is misleading because it does not explain this to the 
examiner.  Rather, it appears to be a medical statement, 
rather than an explanation of some of the applicable law.  

Since the examiner did not properly support his conclusions 
in the original examination report or in the addendum, the 
Board finds both reports to be inadequate for adjudication 
purposes.

In light of the medical evidence linking the veteran's 
claimed disabilities to Agent Orange exposure in service, the 
Board agrees with the RO's determination that the veteran's 
claims are well grounded.  VA has a duty to assist the 
veteran in the development of all facts pertinent to these 
well-grounded claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  This includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought on 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims for service connection for a skin 
disability and peripheral neuropathy.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
treatment records identified by the 
veteran that have not been obtained 
previously.  In any event the RO should 
contact the VA Medical Center in 
Chillicothe, Ohio, and request copies of 
the veteran's treatment records dated 
from February 1997.

2.  Then, the RO should make the 
necessary arrangements for the veteran to 
be scheduled for a VA neurological 
examination by a physician with the 
appropriate expertise to determine the 
nature, extent, and etiology of any 
currently present peripheral neuropathy.  
The examination should be performed by a 
physician who has not previously examined 
the veteran.  All indicated tests and 
studies should be performed.  Any 
indicated consultations should also be 
scheduled.  The claims file must be made 
available to the examiner so that the 
relevant medical history may be reviewed.  
With respect to any peripheral neuropathy 
found to be present, the examiner should 
render an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to Agent Orange 
exposure in service.  The rationale for 
all opinions expressed should be 
explained.

3.  The RO should also take the 
appropriate action to have the veteran 
scheduled for a VA dermatology 
examination by a physician with the 
appropriate expertise.  The examination 
should be performed by a physician who 
has not previously examined the veteran.  
All indicated tests and studies should be 
performed.  Any indicated consultations 
should also be scheduled.  The claims 
file must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  With respect to 
any skin disorder found to be present, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that such disorder is etiologically 
related to the veteran's Agent Orange 
exposure in service.  The rationale for 
all opinions expressed should be 
provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development, and readjudicate the issues 
on appeal.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely Notice of 
Disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and his 
representative should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



